Order entered June 28, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00651-CV

  ANDREW WHITE AND CHELSEA BALESTRA, WESLEY MURRAY AND DAVID
              GAWLAS, AND BENJAMIN LORD, Appellants

                                                V.

 NATIONAL HEALTH INVESTORS, INC. AND NHI-REIT OF AXEL LLC, Appellees

                               On Appeal from the 95th District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-18-07841

                                             ORDER
       Before the Court is appellants’ June 26, 2019 first amended unopposed motion for

extension of time to file their brief(s). We GRANT the motion and ORDER the brief(s) be filed

no later than July 17, 2019.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE